Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 1 of 10 PageID #: 1
ORIGINAL




                                       21-cv-4760



                                 DeArcy Hall, J.
Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 2 of 10 PageID #: 2
Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 3 of 10 PageID #: 3
Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 4 of 10 PageID #: 4
Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 5 of 10 PageID #: 5
Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 6 of 10 PageID #: 6
Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 7 of 10 PageID #: 7
Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 8 of 10 PageID #: 8
Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 9 of 10 PageID #: 9
Case 1:21-cv-04760-LDH Document 1 Filed 08/20/21 Page 10 of 10 PageID #: 10
